UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
TRAVIS TRUMANE BARLOW NO. 13-CR-0044-BAJ-EWD

RULING ON MOTION FOR CERTIFICATE OF APPEALABILITY

This matter is before the Court on a motion by Petitioner for a certificate of
appealability ("COA"). “A COA should issue if the applicant has ‘made a substantial
showing of the denial of a constitutional right,’ 28 U.S.C. § 2253(0)(2), Which [courts]
have interpreted to require that the ‘Petitioner must demonstrate that reasonable
jurists would lind the district court’s assessment of the constitutional claims
debatable or wrong.’" Tennard o. Dretke, 542 U.S. 274, 282, 124 S.Ct. 2562, 2569, 159
L.Ed.2d 384 (U.S. 2004) (quoting Slack v. Mchmiel, 529 U.S. 473, 484, 120 S.Ct.
1595, 146 L.Ed.2d 542).

The Court previously issued a final order in Petitioner’s proceeding under 28
U.S.C. § 2255 in connection with the above-captioned case. The Court also previously
addressed Petitioner’s claims for ineffective assistance of counsel Having considered
the record in the case and the requirements of 28 U.S.C. § 2253 and Rule 22(b), the
Federal Rules of Appellate Procedure, and the motion by Petitioner for a certificate
of appealability (Doc. 115), the Court concludes that a reasonable jurist could debate

1

the District Court’s assessment of whether Petitioner was afforded proper
opportunities to present his case and respond to the motions of opposing counsel in
his claims for ineffective assistance of counsel

Accordingly, the motion by Petitioner for a certificate of appealability is
GRANTED insofar as Petitioner may seek to appeal the Court’s conclusions and

rulings concerning Plaintiffs ineffective assistance of counsel claims.

I. CONCLUSION
For the foregoing reasons,

IT IS ORDERED that Plaintiff`s Motion for Certificate of Appealability

(Doc. 115) is GRANTED.

Baton Rouge, Louisiana this llidday of February, 2019.

Ba;a,§\@,-

JUDGE BRIAWACKSON
UNITED sTATEs DIsTRIcT coURT
MIDDLE DISTRICT oF LoUIsIANA

 

